THE THIRTEENTH COURT OF APPEALS

                                    13-17-00437-CV


                  RICARDO VAIZ AND MARIA F. VAIZ
                                v.
   FEDERAL NATIONAL MORTGAGE ASSOCIATION, AURORA BANK, LEHMAN
        BROTHERS BANK FSB, AND NATIONSTAR MORTGAGE LLC


                                     On Appeal from the
                      138th District Court of Cameron County, Texas
                            Trial Cause No. 2013-DCL-2466-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

March 7, 2019